Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the rejections of claims 12-20 have been considered but they do not apply to the new ground of rejections in the current office action. Detailed response can be found in the new ground of rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 12, 18-20 are rejected   under 35 U.S.C. 103 as being unpatentable over  Ko (US 20130182789) in view of  ZTE  (Basic grant-free transmission for URLLC, R1-1701594, 2/17/2017).
Regarding claim 12, Ko discloses a terminal (fig. 35) comprising: 
a receiver that receives configuration of parameter sets for an uplink (UL) grant-free  transmission whose resource is semi-statically configured (fig. 34, step S3410, UE receives a downlink control signal, [0523-530][0394], the DCI format may include uplink transport blocks scheduling; periodic feedback of the UE may be semi-statically established; here, the uplink transport scheduling can be grant free); 
a processor that controls the UL grant-free transmission based on the configuration of parameter sets activated by downlink control information (DCI) (fig. 34, [0523-530][0275], the UE controls/decides what type of information to be transmitted based on the scheduling information included in the received DCI format); and 
a transmitter that transmits a delivery confirmation for a reception of the DCI and performs the UL grant-free transmission (fig. 34, [0523-530], the UE decides what type of information to be transmitted based on the DCI received and transmits the generated CSI. Here, the CSI report is a confirmation message for a reception of the DCI since the report is based on the DCI received).
Even though Ko discloses the DCI format includes uplink transport scheduling information, which implicitly discloses the DCI format includes UL grant-free transmission. 
Although as examiner pointed out this is implied in Ko, it is not specifically disclosed. However, this feature would have been obvious as shown by ZTE.
(ZTE, section 3, the combination of semi-static and dynamic configurations, e.g. via system information and DCI can be used for grant-free transmission; the grant-free transmission is identified by field in DCI. Here, the DCI format taught by Ko can be modified to include the grant-free transmission information).
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by Ko with the teachings given by ZTE. The motivation for doing so would have been to improve link efficiency by utilizing DCI and sharing the resource among the UEs (ZTE, section 2).
Claims 18-20 are rejected same as claim 12.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of ZTE further in view of Liu (EP 3364588).
Regarding claim 13, Ko and ZTE disclose the terminal according to claim 12, wherein the transmitter transmits the delivery confirmation using a Medium Access Control Control Element (MAC CE) (Ko, fig. 5, transmitter uses a MAC element to transmit information).
Even though it is well known that MAC layer includes MAC control element, Ko does not explicitly disclose transmits the delivery confirmation using a Medium Access Control Control Element (MAC CE). 
Liu discloses transmits the delivery confirmation using a Medium Access Control Control Element (MAC CE) (Liu, [0054], the uplink resource information may be included in a MAC layer control element. Specifically, a feedback for the downlink data may be included in an uplink self-contained feedback. A resource for the uplink self-contained feedback is indicated by adding a MAC layer CE).
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by Ko with the teachings given by Liu. The motivation for doing so would have been to efficiently exchange information using radio resource (Liu, [0054]).
 

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of ZTE further in view of JP1 (JP 2017536036).
Regarding claim 14, Ko discloses the terminal according to claim 12, wherein the receiver receives a plurality of the configuration of parameter sets, and wherein when the plurality of the configuration of parameter sets are activated (Ko, fig. 34, step S3410, UE receives a downlink control signal, [0523-529][0394][0275], the DCI format may include uplink transport blocks scheduling; periodic feedback of the UE may be semi-statically established/activated), the processor deactivates a configuration specified based on second DCI including information that specifies and deactivates one of the plurality of the configuration of parameter sets (Ko, [0169], aperiodic CQI transmission may be triggered upon receiving a request from eNB (defined in a second DCI format), changing to aperiodic transmission implies deactivating the periodic transmission/configuration activated earlier. Activating the aperiodic transmission is to deactivate the periodic transmission because the transmission is not periodic anymore). 

Although as examiner pointed out this is implied in Ko, it is not specifically disclosed. However, this feature would have been obvious as shown by JP1. To further clarify this, JP1 explicitly teaches the processor deactivates a configuration specified based on second DCI including information that specifies and deactivates one of the plurality of the configuration of parameter sets (JP1, [0062][0086],  the UE receives a deactivation signal from the base station (which can be a second DCI), and deactivates the SPS operation specified in the signal; ZTE, section 3). 
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by Ko with the teachings given by JP1. The motivation for doing so would have been to improve link efficiency by utilizing DCI and activating/deactivating procedures (JP1, [0055-56]). 

	
Regarding claim 15, Ko, ZTE discloses the terminal according to claim 13, wherein the receiver receives a plurality of the configuration of parameter sets, and wherein when the plurality of the configuration of parameter sets are activated (fig. 34, step S3410, UE receives a downlink control signal, [0523-529][0394][0275], the DCI format may include uplink transport blocks scheduling; periodic feedback of the UE may be semi-statically established/activated), the processor deactivates a configuration specified based on second DCI including information that specifies and deactivates one of the plurality of the configuration of parameter sets ([0169], aperiodic CQI transmission may be triggered upon receiving a request from eNB (defined in a second DCI format), changing to aperiodic transmission implies deactivating the periodic transmission/configuration activated earlier. Activating the aperiodic transmission is to deactivate the periodic transmission because the transmission is not periodic anymore). 
As noted, Ko only implicitly teaches the processor deactivates a configuration specified based on second DCI including information that specifies and deactivates one of the plurality of the configuration of parameter sets.  Although as examiner pointed out this is implied in Ko, it is not specifically disclosed. However, this feature would have been obvious as shown by JP1. To further clarify this, to further clarify this, JP1 explicitly teaches the processor deactivates a configuration specified based on second DCI including information that specifies and deactivates one of the plurality of the configuration of parameter sets (JP1, [0062][0086],  the UE receives a deactivation signal from the base station (which can be a second DCI), and deactivates the SPS operation specified in the signal; ZTE, section 3). 
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by Ko with the teachings given by JP1. The motivation for doing so would have been to improve link efficiency by utilizing DCI and activating/deactivating procedures (JP1, [0055-56]). 

Regarding claim 16, Ko, ZTE and JP1 disclose the terminal according to claim 14, wherein the processor deactivates all of the plurality of the configuration of parameter sets based on the second DCI (Ko, [0169][0175], aperiodic CQI transmission may be triggered upon receiving a request from eNB (defined in a second DCI format), changing to aperiodic transmission implies deactivating all the periodic transmission/configuration activated earlier; Activating the aperiodic transmission is to deactivate the periodic transmission because the transmission is not periodic anymore. JP1, [0062][0086],  the UE receives a deactivation signal from the base station (which can be a second DCI), and deactivates the SPS operation specified in the signal; ZTE, section 3). The motivation of the combination is same as in claim 14.

Regarding claim 17, Ko, ZTE and JP1 disclose the terminal according to claim 15, wherein the processor deactivates all of the plurality of the configuration of parameter sets based on the second DCI (Ko, [0169][0175], aperiodic CQI transmission may be triggered upon receiving a request from eNB (defined in a second DCI format), changing to aperiodic transmission implies deactivating all the periodic transmission/configuration activated earlier; Activating the aperiodic transmission is to deactivate the periodic transmission because the transmission is not periodic anymore. JP1, [0062][0086],  the UE receives a deactivation signal from the base station (which can be a second DCI), and deactivates the SPS operation specified in the signal; ZTE, section 3). The motivation of the combination is same as in claim 14.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENSHENG ZHANG whose telephone number is (571)270-1985. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENSHENG ZHANG/Primary Examiner, Art Unit 2474